DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 61/020139; 61/043037; and 61/060758, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications do not appear to provide adequate support for the limitation “a method for treating pain…comprises a triptan, and wherein triptan comprises naratriptan, almotriptan, sumatriptan, zolmitriptan, eletriptan, frovatriptan, or rizatriptan”.  Further, the prior-filed applications do not appear to provide 
The prior-filed applications further do not appear to provide support for the limitation “the administration of the second solid matrix is prior to administration of the first solid matrix” recited in claim 12.

Accordingly, the effective filing date of the present application is 07/17/18. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,198,867 (‘867).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘867 patent claims a method for treating pain in a subject.  See claims 21-23, 29 and 30.  The method comprising administering a solid pharmaceutical oral dosage form comprising only two active agents: a controlled-release matrix comprising, an effective amount of a first active agent that is a triptan to treat a .  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘867 patent.  This is because the ‘867 patent discloses a method for treating pain comprising administering to a subject in need thereof a composition similar to that of the claimed composition, namely, an oral solid composition comprising a matrix comprises triptan, and another matrix comprises promethazine in an immediate release form.

Claims 13-15 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,198,867 (‘867), in view of 8,124,126 (‘126).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘867 patent claims a method for treating pain in a subject.  See claims 21-23, 29 and 30.  The method comprising administering .  
The ‘867 patent does not expressly teach treating pain by administering the claimed composition.  However, the use of triptan and/or ergot for the treatment of pain is known in the art.  See for example the teachings in the ‘126 patent at column 29, lines 43-54.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘867 patent in view of the ‘126 patent.  This is because the ‘867 patent a method for treating pain comprising administering to a subject in need thereof a composition similar to that of the claimed composition, namely, an oral solid composition comprising a matrix comprises triptan, and another matrix comprises promethazine in an immediate release form.  This .   

Claims 1-5, 7-15 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,064,856 (‘856), in view of 8,124,126 (‘126).  The ‘856 patent claims a solid oral pharmaceutical composition, wherein the solid oral pharmaceutical composition comprises: a. a first matrix, wherein the first matrix comprises an effective amount of a first pharmaceutically active agent for treating or preventing a condition in a subject in need thereof;  and b. a second matrix, wherein the second matrix comprises an effective amount of a second pharmaceutically active agent for preventing or reducing a secondary symptom associated with the condition, and wherein the second matrix is an immediate release matrix, wherein the first pharmaceutically active agent comprises a serotonin receptor agonist that comprises an ergot, and wherein the ergot comprises ergotamine, methysergide, or zonisamide.  First active agent comprising triptan is found in claim 2.  
The ‘856 patent does not expressly teach treating pain by administering the claimed composition.  However, the use of triptan and/or ergot for the treatment of pain is known in the art.  See for example the teachings in the ‘126 patent at column 29, lines 43-54.  



.   

Response to Arguments
	Applicant requests to hold the above ODP rejections in abeyance until all prior art rejections are addressed.  Accordingly, all rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-15 and 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Bosse USPN 8,653,066, in view of Pratt WO 03/024456A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the 
Bosse teaches pharmaceutical composition comprising an active agent and an antiemetic in an immediate release form.  See abstract; columns 5-6 and 11; and claims.  Method for treating pain is found in column 5, lines 8-47.  Antiemetic agent including promethazine in an immediate release matrix is found in column 4.  
Bosse does not teach the claimed active agent in a first composition, such as triptan and/or ergot. 
Pratt teaches the use of pain relieve drugs including migraine drugs such as triptan and/or ergot.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the composition of Bosse in view of the teachings of Pratt to include either triptan or ergot with the expectation of at least similar result.  This is because Pratt teaches that triptan and/or ergot is well known in the art as a pain relieve drug, and this is because Bosse teaches the desirability to include a wide variety of pain relieve medication including non-opioid agonist.  

Claims 1-5, 7-15 and 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lundqvist et al. WO 2006103407 A2 (using US equivalent USPN 2009/0232898 A1), in view of Bosse USPN 8,653,066.
Lundqvist teaches a method for the treatment of migraine comprising administering to a subject in need thereof a composition comprising triptan or ergot, and an antiemetic agent.  See abstract, and claims.
Lundqvist does not teach antiemetic includes promethazine.
Bosse teaches pharmaceutical composition comprising an active agent and an antiemetic in an immediate release form.  See abstract; columns 5-6 and 11; and claims.  Method for treating pain is found in column 5, lines 8-47.  Antiemetic agent including promethazine in an immediate release matrix is found in column 4.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include promethazine as an antiemetic agent.  This is because Bosse teaches the equivalency between promethazine and ondansetron.     

Claims 1-5, 7-15 and 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Jenkins et al. US 2009/0311335 A1, view of Bosse USPN 8,653,066.
Jenkins teaches a composition comprising triptan and/or ergotamine for the treatment of migraine.  See asbstract; claims; and paragraphs 0023 and 0086.  Triptan in a form of matrix is found in paragraph 0080.  
Jenkins does not teach antiemetic includes promethazine.

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include promethazine in the composition of Jenkins to obtain the claimed invention.  This is because Bosse teaches the use of promethazine to prevent nausea is known in the art, and this is because Jenkis teaches the desirability to use other active agents to prevent nauseating associated with migraine.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that Bosse does not qualify as prior art under 103(a) because (1) both applications were commonly owned at the time of filing of the instant application and (2) the instant application's priority date is prior to the publication date of Bosse. As such, Bosse would thus not be available as prior art under 102(e), making it unavailable as prior art under 103(a).
However, as discussed above, the prior-filed parent applications do not appear to provide adequate support for the limitation “a method for treating pain…comprises a triptan, and wherein triptan comprises naratriptan, almotriptan, sumatriptan, zolmitriptan, eletriptan, frovatriptan, or rizatriptan”.  Further, the prior-filed applications do not appear to provide support for “effective amount of promethazine or a pharmaceutically acceptable salt thereof for preventing or reducing a secondary symptom associated with the pain”.  
The prior-filed applications further do not appear to provide support for the limitation “the administration of the second solid matrix is prior to administration of the first solid matrix” recited in claim 12.
Accordingly, the effective filing date of the present application is 07/17/18.  Hence, the present application does not have a priority date prior to the publication date of the Bosse reference.  Therefore, all rejections over Bosse have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615